DETAILED ACTION
Response to Amendment
Applicant’s amendments to claims 1-6 in the response filed August 19, 2022, are acknowledged by the Examiner.
Claims 1-12 are pending in the current action. 
Response to Arguments
In response to “35 USC § 102/103 Rejections”
With respect to claim 1, Applicant argues that Rolfes et al alone does not meet each limitation of the amended claim. As necessitated by the amendments, a new grounds of rejection has been made. Rolfes et al remains the primary art of reference as it continues to share structural and functional characteristics with the instant application. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Rolfes et al (US 2008/0072381) in view of Farley (US 5897087).
With respect to claim 1, Rolfes et al discloses A surgical head fixation apparatus ([0001], abs, head holding device) comprising: a head holder configured to hold the head of a patient (Fig 2B, head holder 58); an articulated link unit configured to support the head holder and comprising a plurality of link sections (Fig 2B, Fig 2D articulating link unit 210) and at least one link-shaped clamping operation unit which constitutes at least one of the plurality of link sections (Fig 2D, Fig 3A, link unit 25), the at least one link-shaped clamping operation unit including: an operating lever (Fig 3A, lever 29), and a plurality of pivot axes (Fig 2B, axes where the link 25 connects to other links at 36, 34, and around rod 62 at axis 30); and a support base unit comprising a support shaft supporting the articulated link unit and which is configured to be detachably mounted to an operating table on which the patient is to be placed (Fig 2C, [0051], base unit 12 detachable and connected to a table 60, support shaft 20), wherein: the plurality of pivot axes include at least a first axis and a second axis which are parallel to the support shaft (Fig 3A, Fig 2E, first and second axis 36/34, axis 34 aligns with the support shaft member 20 thus is parallel, axis 36 can be made to be parallel to axis 34 via rotation 41), and a third axis extending in the axial direction of the link-shaped clamping operation unit (Fig 2B, third axis 30), and wherein a state of the link-shaped clamping operation unit is selectively switchable, through an operation of the operating lever (Fig 3A, lever 29 unclamps the system and allows switching), between a plurality of modes comprising: a clamped state in which a pivoting movement on the first axis and a pivoting movement on the second axis are simultaneously locked (Fig 3A, Fig 3B, move where lever is completely down, there is a full clamp and no adjustment of the axes), an unclamped state in which a pivoting movement on the third axis becomes possible (Fig 3A, lever is fully open and rotation 41 around the axis 30 is allowed).
Rolfes et al is silent on and a ready-to-clamp state which is an intermediate state between the unclamped state and the clamped state and in which the pivoting movement on the third axis is locked, while the pivoting movement on the first axis and the pivoting movement on the second axis are unlocked.
Farley teaches an analogous clamping system with three axes (Fig 15, axes 235a, 235b and 419 which is analogous to the third axis of Rolfes et al as it is locked by teeth) having a lever having movement between a plurality of modes comprising: a clamped state in which a pivoting movement on the first axis and a pivoting movement on the second axis are simultaneously locked (Fig 15, col 11 ln 30-50, fully clamped, no movement), an unclamped state in which a pivoting movement on the third axis becomes possible (Fig 15, col 11 ln 30-50, fully unclamped state, all movement possible), and a ready-to-clamp state which is an intermediate state between the unclamped state and the clamped state and in which the pivoting movement on the third axis is locked, while the pivoting movement on the first axis and the pivoting movement on the second axis are unlocked (Fig 15, col 11 ln 30-50, lever ends with a cam which when partially pivoted applied pressure to the teeth of the third axis and prevents movement in the third axis but not the first or second).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lever end 64a of Rolfes et al to be a cam shape and apply pressure as a cam as taught by Farley in order to allow for an intermediate locked state which would help the user situate and set the device one portion at a time (Farley col 11 ln 30-50).
With respect to claim 2, Rolfes et al/Farley discloses The surgical head fixation apparatus according to claim 1, wherein the link-shaped clamping operation unit includes: a first joint portion includinga cylindrical portion, whose axis is the first axis, and a slit (Rolfes et al Fig 3A, first joint portion 33 with a cylindrical portion, first axis 34, and a slit); a second joint portion including a cylindrical portion, whose axis is the second axis, and a slit (Rolfes et al Fig 3A, second joint portion 35 with a cylindrical portion 35, the second axis 36, and a slit); an intermediate barrel portion which 3EAST\41517649.2EAST\165602311.1Atty. Docket No.: 351917-000083Preliminary Amendment Dated: March 27, 2019connects the first joint portion and the second joint portion and which includes a built-in third- axis clamping mechanism that is configured to perform clamping on the third axis (Rolfes et al Fig 3A, barrel 27/84 for third axis 30); a pull-in shaft disposed such that it internally extends from the first joint portion to the second joint portion via the intermediate barrel portion (Rolfes et al Fig 3A, pull shaft 62); and the operating lever which is connected to a base end of the pull-in shaft via a lever link mechanism (Rolfes et al Fig 3A, lever29 connected to pull shaft 62 via link mechanism 65/64c/64b) and which is configured to simultaneously narrow the slit of the first joint portion and the slit of the second joint portion, thereby clamping the first joint portion and the second joint portion (Rolfes et al [0037], Fig 3A-Fig 3B).  
With respect to claim 3, Rolfes et al/Farley discloses The surgical head fixation apparatus according to claim 2, wherein the lever link mechanism includes a crank (Rolfes et al Fig 3B, crank 64a), one end of which is coupled via a first pin to a base end of the pull-in shaft (Rolfes et al Fig 3B, one end of crank connected to pull shaft 64 at pin 65), and the other end of which is coupled via a second pin to a base end of the operating lever (Rolfes et al Fig 3B, other end of crank 64a indirectly connected to lever 29 at pins of link 64b), and in the unclamped state, a shaft which pivotably supports the operating lever lies on the axis of the pull-in shaft (Rolfes et al Fig 3B, shaft of crank portion 64a line in axis of pulling shaft 62 as it surrounds the shaft), and the shaft, the first pin and the second pin lie at the vertices of a triangle (Rolfes et al Fig 3, any three points can be defined to make a triangle, portions of the shaft, pin, and second pin can be identified as triangle vertices).  
With respect to claim 7, Rolfes et al/Farley discloses The surgical head fixation apparatus according to claim 1, wherein the articulated link unit includes at least two link-shaped clamping operation units as link sections (Rolfes et al Fig 3B, two link units 125 and 25).  
With respect to claim 8, Rolfes et al/Farley discloses The surgical head fixation apparatus according to claim 2, wherein the articulated link unit includes at least two link-shaped clamping operation units as link sections (Rolfes et al Fig 3B, two link units 125 and 25).  
With respect to claim 9, Rolfes et al/Farley discloses The surgical head fixation apparatus according to claim 3, wherein the articulated link unit includes at least two link-shaped clamping operation units as link sections (Rolfes et al Fig 3B, two link units 125 and 25).  

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Rolfes et al/Farley as applied to claim 2, and further in view of Thomas et al (US 9753483) (priority to June 2015).
With respect to claim 4, Rolfes et al/Farley discloses The surgical head fixation apparatus according to claim 2, wherein: the intermediate barrel portion includes an outer cylindrical portion joined to the first joint portion (Rolfes et al Fig 3B, outer cylinder is portion of body 26 surrounding the cylinder 32, joined to first joint portion 33 by the body 26), an inner cylindrical portion joined to the second joint portion (Rolfes et al Fig 3B, inner cylinder 27), and a sleeve with cam grooves (Rolfes et al Fig 3A, sleeve 32 with grooves 86) fitted over the pull-in shaft (Fig 3A, sleeve 32 over shaft 62).
Rolfes et al is silent on a plurality of clamp plates, which are forced radially outward by the cam grooves when the sleeve rotates, are embedded in the inner cylindrical portion, and wherein grooves, which engage the front ends of the clamp plates, are formed in the inner peripheral surface of the outer cylindrical portion.  
	Thomas teaches an analogous grooved locking system for two rotating members having the inner most member 118 with cam grooves where cams 133/132 reside (Fig 5) wherein a plurality of clamp plates 133/132, which are forced radially outward by the cam grooves when the sleeve rotates (Fig 6, forced radially outward at all times by springs 136), are embedded in the inner cylindrical portion (Fig 6, emedded in inner most member 118), and wherein grooves 120, which engage the front ends 135/134 of the clamp plates 133/132 (Fig 6), are formed in the inner peripheral surface of an outer cylindrical portion (Fig 6).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to maintain the third axis locking system of Rolfes et al/Farley and add the outward facing and spring biased plate system as taught by Thomas et al in order to have a locking and moving system with more indication of movement and it more secure during adjustments (Thomas et al col 1 ln 45-50, col 3 ln 25-30).
With respect to claim 10, Rolfes et al/Farley/Thomas et al discloses The surgical head fixation apparatus according to claim 4, wherein the articulated link unit includes at least two link-shaped clamping operation units as link sections (Rolfes et al Fig 3B, two link units 125 and 25).  

Claim 5-6, 11-12 is rejected under 35 U.S.C. 103 as being unpatentable over Rolfes et al/Farley as applied to claim 2, and further in view of Keselman et al (US 5582379).
With respect to claim 5, Rolfes et al/Farley discloses The surgical head fixation apparatus according to claim 2.
Rolfes et al/Farley is silent on wherein the operating lever includes a slide lock mechanism for locking/unlocking the operating lever in a clamping position (Rolfes et al Fig 3B, lock member 76/75/42 which prevents pivoting of the members relative to each other but not a slide lock).
Keselman et al teaches an analogous pivoting system where a user moved a pivoting system and handle 148/184 (analogous to the handle/lever of Rolfes et al as it is user moved relative to a stationary member) relative to a pivoting axis 116 (analogous to the axis of Rolfes et al) which inhibits the movement of a pivoting tooth member (Fig 9) in which the lock 186 slides to engage and disengage the tooth 140 (Fig 9) so that the operating lever/handle 184/148 includes a slide lock mechanism186 for locking/unlocking the operating lever 102/148 in a clamping position (Fig 10, Fig 9, in a clamped stated when locked and in a clamped state when system 102 is adjacent to bar 108 as that is analogous and identical to a clamp system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pivot lock of Rolfes et al/Farley to be a sliding lock as taught by Keselman et al in order to provide a locking system with that requires a pulling for should that be easier and quicker for the user (Keselman et al col 2 ln 40-45).
With respect to claim 6, Rolfes et al/Farley/Keselman et al discloses The surgical head fixation apparatus according to claim 5, wherein the slide lock mechanism includes a slide lock (Keselman Fig 9, slide lock 186) configured to engage the first joint portion or the second joint portion to lock the operating lever (Rolfes et al Fig 3B, lock 76/75/42 engages the second joint portion to lock the lever 29), a release button configured to unlock the operating lever (Rolfes et al Fig 3B, release button 42), and an interlocking crank configured to interlock the release button and the slide lock (Rolfes et al Fig 3B, interlocking crank 76).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pivot lock of Rolfes et al/Farley to be a sliding lock as taught by Keselman et al in order to provide a locking system with that requires a pulling for should that be easier and quicker for the user (Keselman et al col 2 ln 40-45).
With respect to claim 11, Rolfes et al/Farley/Keselman et al discloses The surgical head fixation apparatus according to claim 5, wherein the articulated link unit includes at least two link-shaped clamping operation units as link sections (Rolfes et al Fig 3B, two link units 125 and 25).  
With respect to claim 12, Rolfes et al/Farley/Keselman et al discloses The surgical head fixation apparatus according to claim 6, wherein the articulated link unit includes at least two link-shaped clamping operation units as link sections (Rolfes et al Fig 3B, two link units 125 and 25).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D BAKER whose telephone number is (571)270-3333. The examiner can normally be reached Monday-Friday 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM BAKER/Examiner, Art Unit 3786